Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that Kirkland does not teach subjecting a packed column to repeated individual mechanical impacts; Kirkland is not imparted to packed columns; Kirkland is directed to partially loaded columns; the only post filling action disclosed by Kirkland is plugging the column with quartz wool; after the final portion of resin is added to the column of Kirkland, the column is not tapped on the bench, the Examiner does not find this persuasive. 
The claims do not require a fully packed column.  The claims do not exclude a partially packed column. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gebauer teaches a packed column.  Gebauer teaches mechanical impacts.  Kirkland is used to teach mechanical impacts caused by relative motion between column and stationary object.  
In regard to the Applicant’s argument the Kirkland teaches its column may be “rapped with the wooden handle of a spatula during [(i.e. not after)] the packing process”; the object of a spatula in Kirkland is not stationary, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gebauer and Anderstadt teach the order of packing and tapping. 
The tapping on the bench of Kirkland reads on a stationary object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/KARA M PEO/Primary Examiner, Art Unit 1777